DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 24-35, in the reply filed on 17 January 2022 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 41-47 and 49-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 January 2022.
Rejoinder and examination of the newly presented claims directed to a similar category of invention as set forth in the Office action dated 16 November 2021 is noted, but cannot be accommodated as requested.  Applicant asserts that the newly presented claims differentiate over cited Fushiwaki (JP2008-144264) and therefore unity of invention exists (remarks p.8).  This is not persuasive as applicant’s technical feature is neither novel nor inventive in view of Kawasaki et al. (US 2016/0145704) in view of Nakagaito et al. (US 2016/0208355) as indicated below.  However, in the event of allowable subject matter the request for rejoinder will be reconsidered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 32 and 35 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites where the steel microstructure comprises 1-60% of tempered martensite and simultaneously 1-60% martensite.  It is unclear from the claim language whether this requires both martensite and tempered martensite or where the martensite in only tempered.  Similarly, Claim 35 recites where the steel microstructure comprises 1-15% of untempered martensite and simultaneously 1-60% martensite and it is unclear from the claim language whether this required both martensite and untempered martensite or where the martensite is only untempered.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2016/0145704) in view of Nakagaito et al. (US 2016/0208355).
Considering claim 24, Kawasaki teaches a steel sheet for hot stamping (Paragraphs 1 and 90).  The steel may be surface treated with a surfaced layer prima facie case of obviousness exists.  See MPEP 2144.05.  However, Kawasaki does not teach the claimed coating composition.
In a related field of endeavor, Nakagaito teaches coated steel sheets for hot pressing (abstract).  The coating may be a Zn-Ni alloy containing 9-25% Ni by mass (Paragraph 35) which affords excellent corrosion protection (Paragraph 43).  The steel may comprise by mass C: 0.15-0.50%, Mn: 0.50-3.00%, Si: 0.05-2.00%, Al: 0.10% or less, balance Fe (Paragraph 78).
As both Kawasaki and Nakagaito teach coated steel sheets for hot pressing they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Kawasaki with the Zn-Ni coating taught by Nakagaito as the coating is known to afford excellent corrosion protection and one would have had a reasonable expectation of success.  Further, the Ni content taught by modified Kawasaki overlaps that which is claimed.  See MPEP 2144.05.
Considering claims 25-26
Considering claim 27, the coating disclosed by Nakagaito contains only Zn and Ni (Paragraph 35).
Considering claim 28, Nakagaito teaches where the Zn-Ni coating is formed directly on the steel (Paragraphs 118-119).
Considering claims 29-30, Nakagaito teaches where the coating may be about 5-20 microns (Paragraph 76).  See MPEP 2144.05.
Considering claim 31, Kawasaki teaches where the remainder may be optionally of retained austenite (i.e. ~5%) (Paragraph 94) (i.e. residual austenite).
Considering claims 32-33, Kawasaki teaches where the martensite may be fresh or tempered and combined with the bainite is in a total of 95% (Paragraph 93).
Considering claim 34, Kawasaki teaches where the steel microstructure may be a balance of ferrite (i.e. ~5%) (i.e. Paragraph 94).
Considering claim 35, Kawasaki teaches where the martensite may be fresh (i.e. untempered) or tempered and combined with the bainite is in a total of 95% (Paragraph 93).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Matsuda et al. (US 4,569,731), Tasaki et al. (US 5,441,628), and Tran et al. (US 2012/0009437) teach a Zn-Ni alloy plating similar to that which is claimed.  Haga et al. (US 2014/0241933), Tamaki et al. (US 2015/0284819), Hikida et al. (US 2017/0073792) teach steel sheets and microstructures similar to that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784